October 30, 2009 (As supplemented on February 16, 2010) PROSPECTUS Prudential Jennison Value Fund Formerly known as: Jennison Value Fund FUND TYPE Large Cap Stock OBJECTIVE Capital appreciation As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial, the Rock Prudential logo, Jennison Associates LLC and Jennison are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Ticker Symbols Class A: PBEAX Class R: JDVRX Class B: PBQIX Class Z: PEIZX Class C: PEICX Table of Contents 3 SUMMARY SECTION 9 HOW THE FUND INVESTS 9 INVESTMENT OBJECTIVES AND POLICIES 10 OTHER INVESTMENTS AND STRATEGIES 14 INVESTMENT RISKS 20 HOW THE FUND IS MANAGED 20 BOARD OF DIRECTORS 20 MANAGER 21 INVESTMENT SUBADVISER 21 PORTFOLIO MANAGERS 22 DISTRIBUTOR 22 DISCLOSURE OF PORTFOLIO HOLDINGS 23 FUND DISTRIBUTIONS AND TAX ISSUES 23 DISTRIBUTIONS 24 TAX ISSUES 25 IF YOU SELL OR EXCHANGE YOUR SHARES 27 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 27 HOW TO BUY SHARES 43 HOW TO SELL YOUR SHARES 47 HOW TO EXCHANGE YOUR SHARES 52 FINANCIAL HIGHLIGHTS 52 INTRODUCTION 53 CLASS A SHARES 54 CLASS B SHARES 55 CLASS C SHARES 56 CLASS L SHARES 57 CLASS M SHARES 58 CLASS R SHARES 60 CLASS X SHARES 61 CLASS Z SHARES 62 GLOSSARY 62 FUND INDEXES SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is capital appreciation. This means we seek investments whose value will increase. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page 30 of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page 41. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class L Class M Class R Class X Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.50% None None 5.75% None None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sale proceeds) 1% 5% 1% 1% 6% None 6% None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None None None None None Redemption fee None None None None None None None None Exchange fee None None None None None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 $15 $15 None $15 None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class L Class M Class R Class X Class Z Management fees .57 .57 .57 .57 .57 .57 .57 .57 + Distribution and service (12b-1) fees .30 1.00 1.00 .50 1.00 .75 1.00 None + Other expenses .27 .27 .27 .27 .27 .27 .27 .27 Total annual Fund operating expenses 1.14 1.84 1.84 1.34 1.84 1.59 1.84 .84 - Fee waiver or expense reimbursement None None None None None (.25) None None Net annual Fund operating expenses 1.14 1.84 1.84 1.34 1.84 1.34 1.84 .84 Examples. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $660 $892 $1,143 $1,860 $660 $892 $1,143 $1,860 Class B $687 $879 $1,095 $1,889 $187 $579 $995 $1,889 Class C $287 $579 $995 $2,159 $187 $579 $995 $2,159 Class L $704 $975 $1,267 $2,095 $704 $975 $1,267 $2,095 Class M $787 $979 $1,195 $1,975 $187 $579 $995 $1,975 Class R $136 $477 $842 $1,868 $136 $477 $842 $1,868 Class X $787 $979 $1,295 $2,159 $187 $579 $995 $2,159 Class Z $86 $268 $466 $1,037 $86 $268 $466 $1,037 ° The distributor of the Fund has contractually agreed until December 31, 2010 to reduce its distribution and service (12b-1) fees for Class R shares to .50 of 1% of the average daily net assets of the Class R shares. This waiver may not be terminated by the distributor prior to December 31, 2010, and may be renewed, modified or discontinued thereafter. The decision on whether to renew, modify or discontinue the waiver is subject to review by the distributor and the Fund's Board of Directors. Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was60% of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. In pursuing the Fund's investment objective, we normally invest at least 65% of the Fund's total assets in the equity and equity-related securities of companies that we believe will provide investment returns above those of the Russell 1000 Value Index and, over the long term, the Standard & Poor's 500 Composite Stock Price Index (S&P 500 Index).
